Exhibit 10(vv)

THIS DEED OF TRUST IS, AMONG OTHER THINGS, A FINANCING STATEMENT UNDER THE
UNIFORM COMMERCIAL CODE COVERING MINERALS, TIMBER, AS-EXTRACTED COLLATERAL AND
THE LIKE, ACCOUNTS RESULTING FROM THE SALE OF MINERALS, TIMBER, AS-EXTRACTED
COLLATERAL AND THE LIKE, AND GOOD WHICH ARE, OR ARE TO BECOME, FIXTURES ON THE
REAL/IMMOVABLE PROPERTY DESCRIBED IN EXHIBITS A, B AND C ATTACHED HERETO. THIS
DEED OF TRUST IS TO BE RECORDED IN THE REAL ESTATE RECORDS AND AS A FIXTURES,
TIMBER AND AS-EXTRACTED COLLATERAL FILING OF THE COUNTY IN WHICH IS SITUATED ANY
OF THE REAL PROPERTY COLLATERAL COVERED HEREBY.

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

 

When Recorded Return To:

 

Haynes Boone, LLP
112 East Pecan St.
Suite 900
San Antonio, TX 78205
Attention: Steven A. Waters, Esq.

 

TO BE RECORDED IN

_______________________

COUNTIES, TEXAS

 

[NAME OF PLANT]

Recorder’s Use

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

by

[NAME OF TXU GRANTOR], as Grantor

to

FIDELITY NATIONAL TITLE INSURANCE COMPANY, as Trustee

for the benefit of

CITIBANK, N.A., as Beneficiary

Dated as of October         , 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

1.

   DEFINITIONS    2

2.

   GRANT    4

3.

   WARRANTIES, REPRESENTATIONS AND COVENANTS    5   

3.1      Title to Mortgaged Property and Lien of this Instrument

   5   

3.2      Payment of Obligations

   5   

3.3      Requirements

   5   

3.4      Payment of Taxes and Other Impositions

   6   

3.5      Insurance

   6   

3.6      Restrictions on Liens and Encumbrances

   6   

3.7      Due on Sale and Other Transfer Restrictions

   6   

3.8      Condemnation/Eminent Domain

   6   

3.9      Leases

   7   

3.10    Further Assurances

   7   

3.11    Beneficiary’s Right to Perform

   7

4.

   LIMITATION ON AMOUNT OBLIGATED; CONTRIBUTION BY OTHER PERSONS    7

5.

   REMEDIES    8

6.

   RIGHT OF BENEFICIARY TO CREDIT SALE    10

7.

   APPOINTMENT OF RECEIVER    10

8.

   EXTENSION, RELEASE, ETC.    10

9.

   SECURITY AGREEMENT UNDER UNIFORM COMMERCIAL CODE; FIXTURE FILING    11

10.

   ASSIGNMENT OF RENTS    12

11.

   ADDITIONAL RIGHTS    13

12.

   NOTICES    13

13.

   NO ORAL MODIFICATION    13

14.

   PARTIAL INVALIDITY    13

15.

   GRANTOR’S WAIVER OF RIGHTS    14

16.

   REMEDIES NOT EXCLUSIVE    14

17.

   MULTIPLE SECURITY    15

18.

   SUCCESSORS AND ASSIGNS    16

19.

   NO WAIVERS, ETC.    16

20.

   GOVERNING LAW, ETC.    16

21.

   DUTY OF BENEFICIARY; AUTHORITY OF BENEFICIARY    17

22.

   LAST DOLLARS SECURED; PRIORITY    17

23.

   ENFORCEMENT EXPENSES; INDEMNIFICATION    18

24.

   RELEASE    18

25.

   SUBSTITUTE TRUSTEE    19

26.

   INDEMNIFICATION OF TRUSTEE    19

27.

   ACCEPTANCE BY TRUSTEE    20

28.

   ENTIRE AGREEMENT    20

29.

   MATURITY OF OBLIGATIONS    20

 

i



--------------------------------------------------------------------------------

30.

   EVIDENCE OF INSURANCE    20

31.

   FUTURE ADVANCES    20

32.

   MULTIPLE GRANTORS    21

33.

   ONCOR SEPARATENESS    21

34.

   MORTGAGED LEASES    21

 

Exhibit A:

   Description of Fee Owned Land

Exhibit B:

   Description of Mortgaged Leases and Mortgaged Leased Land

Exhibit C:

   Description of Easements and Easement Land

Exhibit D:

   Description of Certificates of Adjudication and Other Water Rights

 

ii



--------------------------------------------------------------------------------

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

This Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing (this “Deed of Trust”) executed to be effective as of October 10,
2007, by [NAME OF OWNER OF PLANT AND STATE AND TYPE OF ENTITY] (“Grantor”),
having an organizational identification number of                      and an
office at c/o TXU Corp., Energy Plaza, 1601 Bryan Street, Dallas, Texas 75201,
to FIDELITY NATIONAL TITLE INSURANCE COMPANY, as Trustee (“Trustee”), whose
address is c/o Alamo Title Insurance Company, 10010 San Pedro, Suite 440, San
Antonio, Texas 78216 (Attention: Stanley Keeton), and its substitutes or
successors, for the benefit of CITIBANK, N.A., a national banking association,
as Collateral Agent under the hereinafter described Credit Agreement,
(“Beneficiary”), whose address is 390 Greenwich Street, New York, NY 10013.

RECITALS

1. TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC, a Delaware limited liability
company (“Borrower”), ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY, a Texas
corporation (“US Holdings”), the lending institutions from time to time parties
thereto (each a “Lender” and collectively, the “Lenders”), CITIBANK, N.A., as
Administrative Agent, Collateral Agent, Swingline Lender, Revolving Letter of
Credit Issuer and Deposit Letter of Credit Issuer, GOLDMAN SACHS CREDIT PARTNERS
L.P., as Posting Agent, Posting Syndication Agent and Posting Documentation
Agent, J. ARON & COMPANY, as Posting Calculation Agent, JPMORGAN CHASE BANK,
N.A., as Syndication Agent and Revolving Credit Issuer, CREDIT SUISSE, GOLDMAN
SACHS CREDIT PARTNERS L.P., LEHMAN COMMERCIAL PAPER INC. and MORGAN STANLEY
SENIOR FUNDING INC., as Co Documentation Agents, CITIGROUP GLOBAL MARKETS INC.,
JPMORGAN SECURITIES, INC., GOLDMAN SACHS CREDIT PARTNERS L.P., LEHMAN BROTHERS
INC., MORGAN STANLEY SENIOR FUNDING, INC., and CREDIT SUISSE SECURITIES (USA)
LLC, as Joint Lead Arrangers and Bookrunners, and GOLDMAN SACHS CREDIT PARTNERS
L.P., as Posting Lead Arranger and Bookrunner, have entered into the Credit
Agreement dated October 10, 2007 (as the same may be amended, restated,
supplemented or otherwise modified, refinanced or replaced from time to time,
the “Credit Agreement”; which term shall include and refer to any increase in
the amount of the Obligations under the Credit Agreement), pursuant to which
(a) the Lenders have severally agreed to make Loans to Borrower and the Letter
of Credit Issuers have agreed to issue Letters of Credit for the account of
Borrower (collectively, the “Extensions of Credit”) upon the terms and subject
to the conditions set forth therein, (b) one or more Cash Management Banks may
from time to time enter into Secured Cash Management Agreements and (c) one or
more Hedge Banks may from time to time enter into Secured Hedging Agreements.

2. Certain subsidiaries of Borrower, including Grantor, have agreed to guarantee
all of Borrower’s obligations under the Credit Agreement pursuant to the
Guarantee dated as of even date herewith in favor of the Administrative Agent
for the benefit of the Agents and the Lenders, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and of the other Credit Documents (the “Guarantee”). Grantor is a
Subsidiary Guarantor.

 

1



--------------------------------------------------------------------------------

3. Grantor acknowledges that it will derive substantial direct and indirect
benefit from the Extensions of Credit, the transactions under the Secured Cash
Management Agreements and the transactions under the Secured Hedging Agreements
and has agreed to secure its obligations with respect thereto pursuant to this
Deed of Trust.

AGREEMENT

In consideration of the premises and to induce Beneficiary, the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower under the Credit Agreement, to induce the Cash Management Banks to
enter into Secured Cash Management Agreements and to induce each Hedge Bank to
enter into Secured Hedging Agreements, Grantor hereby agrees with Beneficiary,
for the ratable benefit of the Secured Parties, as follows:

 

1. DEFINITIONS

As used herein, the following terms shall have the following meanings:

“Excluded Property” means “Excluded Property”, “Excluded Lease Rights” and other
personal property to the extent (and only to the extent) excluded from the grant
of the security interest pursuant to the proviso at the end of Section 2(a) of
the Security Agreement or excluded in the definitions of the items constituting
“Collateral” under the Security Agreement.

“Mortgaged Property” means: (1) the real property described in Exhibit A,
together with any greater estate therein as hereafter may be acquired by Grantor
(the “Land”); (2) the tenant’s or lessee’s interests (the “Leasehold Estate”)
created by any lease or sublease (as amended to date and as amended, amended and
restated, supplemented, renewed or otherwise modified from time to time in
accordance with the provisions of this Deed of Trust, the “Mortgaged Leases”),
described in Exhibit B, which Exhibit B describes the properties demised under
each such Mortgaged Lease (the “Mortgaged Leased Land”); (3) all buildings,
structures and other improvements, now or at any time situated, placed or
constructed upon the Land, and all of Grantor’s interests in any buildings,
structures and other improvements, now or at any time situated, placed or
constructed upon the Mortgaged Leased Land or the Easement Land (but in each
case excluding any portion thereof (the “Unbundled Exception Portion”) conveyed
to TXU Electric Delivery Company [or TXU Mining Company] in Special Warranty
Deed dated effective as of January 1, 2002 conveying the Land to TXU Generation
Company LP, together with any greater estate therein as hereafter may be
acquired by Grantor (the “Improvements”), (4) all goods that constitute fixtures
under the UCC that are installed in or attached to the Land, the Mortgaged
Leased Land, the Easement Land or the Improvements (the “Fixtures”);
(5) Grantor’s interest in any and all now existing or hereafter acquired
easements and rights-of-way, including, without limitation, those described in
Exhibit C hereto (as amended to date and as amended, amended and restated,
supplemented, renewed or otherwise modified from time to time in accordance with
the provisions of this Deed of Trust, the “Easement Rights”), with the real
property interest covered thereby, including, without limitation, those
described in Exhibit C being herein called the “Easement Land”); (6) Grantor’s
interest in, to and under all now existing

 

2



--------------------------------------------------------------------------------

or hereafter acquired certificates of adjudication, water rights permits, water
rights agreements and similar agreements, including, without limitation, those
described in Exhibit D (as amended to date and as amended, amended and restated,
supplemented, renewed or otherwise modified from time to time in accordance with
the provisions of this Deed of Trust, the “Water Rights”); (7) Grantor’s
interest in, to and under all, whether now existing or hereafter acquired,
leases, subleases, licenses, concessions, occupancy agreements or other
agreements which grant to a Person other than Grantor a possessory interest in,
or the right to use, all or any part of the Mortgaged Property, together with
all related security and other deposits (as amended to date and as amended,
amended and restated, supplemented, renewed or otherwise modified from time to
time in accordance with the provisions of this Deed of Trust, the “Leases”);
(8) Grantor’s interest in and to all of the rents, revenues, income, proceeds,
profits, security and other types of deposits, and other benefits paid or
payable by parties to the Leases other than Grantor for using, leasing,
licensing, possessing, operating from, residing in, selling or otherwise
enjoying the Mortgaged Property (in each case whether now existing or hereafter
acquired, the “Rents”); (9) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, and all right, title and interest, if any, of Grantor in and to any
streets, ways, alleys, strips or gores of land adjoining the Land, the Mortgaged
Leased Land, the Easement Land or any part thereof, in each case whether now or
hereafter existing; (10) Grantor’s interest in and to all timber to be cut and
mineral, coal, lignite, oil and gas rights now or hereafter acquired and
relating to all or any part of the Mortgaged Property; (11) any awards,
remunerations, reimbursements, settlements or compensation heretofore made to
Grantor or hereafter to be made to Grantor by any governmental authority
pertaining to the Land, Improvements or Fixtures; and (12) all accessions,
replacements and substitutions for any of the foregoing and all proceeds
thereof. The term “Mortgaged Property” shall mean all or, where the context
permits or requires, any portion of the above items or any interest therein. The
Mortgaged Property does not include any Excluded Property.

“Obligations” has the meaning given to it in the Credit Agreement.

“Owned Land” means the portion of the Land fee simple title to which is owned by
Grantor.

“Permitted Liens” means: (1) Liens permitted by Section 10.2 of the Credit
Agreement; and (2) in any event, any title exceptions shown in the mortgagee
policy of title insurance issued or to be issued by Fidelity National Title
Insurance Company to the Beneficiary with respect to the Mortgaged Property in
accordance with the provisions of the Credit Agreement (the “Title Policy”).

“Real Estate” means the Owned Land, the Mortgaged Leased Land, the Easement Land
and the Improvements and Fixtures located thereon.

“UCC” means the Uniform Commercial Code as in effect in the State of Texas, as
amended from time to time.

“Warranty Property” means: (i) the Land described in Exhibit A (the “Warranty
Land”); (ii) the Leasehold Estate described in Exhibit B (the “Warranty
Leasehold Estate”); (iii) the Easement Rights described in Exhibit C (the
“Warranty Easement Rights”); (iv) all buildings,

 

3



--------------------------------------------------------------------------------

structures and other improvements now located on the Warranty Land, excluding
the Unbundling Exception Portion (the “Warranty Fee Improvements”); (v) the
buildings, structures and other improvements now located on the Mortgaged Leased
Land, excluding the reversionary interest therein of the landlord of the
Mortgaged Lease or its successor in interest as owner of the Mortgaged Leased
Land (the “Warranty Leasehold Improvements”); (vi) the buildings, structures and
other improvements now located on the Easement Land, excluding the reversionary
interest therein of the grantor of the Easement Rights or its successor in
interest as owner of the Easement Land (the “Warranty Easement Improvements”);
(vii) all goods that constitute fixtures under the UCC that are now installed in
or attached to the Warranty Land, the Mortgaged Leased Land, the Easement Land
or the Improvements, subject to the exclusions in clauses (iv), (v) and (vi) of
this definition (the “Warranty Fixtures”); and (viii) the Water Rights derived
from each certificate of adjudication described in Exhibit D (the “Warranty
Water Rights”).

In addition:

(a) All capitalized terms used in this Deed of Trust but not defined herein
shall have the meanings given to them in the Credit Agreement;

(b) The words “hereof, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Deed of Trust shall refer to this Deed of Trust as a
whole and not to any particular provision of this Deed of Trust, and Section,
subsection and Schedule references are to this Deed of Trust unless otherwise
specified;

(c) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; and

(d) Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, words used in this Deed of Trust shall be used
interchangeably in singular or plural form and the word “Grantor” shall mean
“each Grantor or any subsequent owner or owners of the Mortgaged Property or any
part thereof or interest therein,” the word “Beneficiary” shall mean
“Beneficiary or any successor agent for the Lenders,” the word “Trustee” shall
mean “Trustee and any successor trustee hereunder,” the word “person” shall
include any individual, corporation, partnership, limited liability company,
trust, unincorporated association, government, governmental authority, or other
entity, and the words “Mortgaged Property” shall include any portion of the
Mortgaged Property or interest therein. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa. The captions in this Deed of Trust are for convenience of
reference only and in no way limit or amplify the provisions hereof.

 

2. GRANT

For the ratable benefit of the Secured Parties and to secure the full and timely
payment and performance of the Obligations, Grantor MORTGAGES, GRANTS, BARGAINS,
SELLS and CONVEYS, to Trustee, IN TRUST, WITH POWER OF SALE, the Mortgaged
Property, subject, however, only to Permitted Liens; TO HAVE AND TO HOLD the
Mortgaged Property

 

4



--------------------------------------------------------------------------------

together with the rights, privileges and appurtenances thereto belonging to
Trustee and to its substitutes or successors, forever; and Grantor does hereby
bind itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title
to the Mortgaged Property, subject to Permitted Liens, unto Trustee and to its
substitutes or successors against the claim or claims of every person whomsoever
lawfully claiming or to claim the same or any part thereof.

TO HAVE AND TO HOLD the Mortgaged Property unto the Trustee and/or Beneficiary,
their respective successors and assigns for the uses and purposes set forth,
until the Obligations are fully paid and performed, provided, however, that the
condition of this Deed of Trust is such that if the Obligations are fully paid
and performed in accordance with the provisions of the Credit Agreement, then
the estate hereby granted shall cease, terminate and become void but shall
otherwise remain in full force and effect.

 

3. WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Trustee as follows:

3.1 Title to Mortgaged Property and Lien of this Instrument. Grantor warrants
that Grantor has good title in fee simple in and to the Warranty Land, a valid
leasehold estate under the Mortgaged Leases described in Exhibit B, a valid
easement estate under the Warranty Easements Rights, and good title to the
Warranty Fee Improvements, the Warranty Leasehold Improvements and the Warranty
Easement Improvements, the Warranty Fixtures and the Warranty Water Rights, and
upon acquisition thereof by Grantor, will have good title in fee simple,
leasehold or easement estate, as applicable, in the portion of the Mortgage
Property hereafter acquired by Grantor, in each case free and clear of any Liens
except for Permitted Liens, except where the failure to have such good title
could not reasonably be expected to have a Material Adverse Effect. This Deed of
Trust creates valid, enforceable first priority liens and security interests
against the Mortgaged Property, subject to Permitted Liens, and upon recording
of this Deed of Trust in the real property records of the county or counties in
which the Mortgaged Property is situated and this Deed of Trust being indexed as
a fixture, timber and as-extracted collateral filing in such records, this Deed
of Trust will create and constitute a valid and enforceable first priority
mortgage Lien on and UCC security interest in the portion of the Mortgaged
Property that is fixtures, timber to be cut and as-extracted collateral, subject
to Permitted Liens. Grantor shall preserve and protect the Lien (including the
priority thereof) and security interest of this Deed of Trust and the other
Security Documents insofar as they refer to the Mortgaged Property, subject only
to Permitted Liens, to the extent necessary to avoid causing a Material Adverse
Effect.

3.2 Payment of Obligations. Grantor shall pay and perform the Obligations at the
times and places and in the manner specified in the Credit Documents.

3.3 Requirements. Grantor shall comply with all covenants, restrictions and
conditions now or later of record which may be applicable to any of the
Mortgaged Property, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of any of the
Mortgaged Property, except where a failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

3.4 Payment of Taxes and Other Impositions. (a) Except as may be permitted by
the Credit Agreement, Grantor shall, prior to the date on which any fine,
penalty, interest or cost may be added thereto or imposed, pay and discharge all
taxes, charges and assessments of every kind and nature, all charges for any
easement or agreement maintained for the benefit of any of the Real Estate, all
general and special assessments, levies, permits, inspection and license fees,
all water and sewer rents and charges, all vault taxes and all other public
charges even if unforeseen or extraordinary, imposed upon or assessed against or
that may become a material lien on any of the Real Estate, or arising in respect
of the occupancy, use or possession thereof, together with any penalties or
interest on any of the foregoing (all of the foregoing are collectively referred
to herein as the “Impositions”), except where the validity or amount thereof is
being contested in good faith and by proper proceedings, so long as Grantor
maintains adequate reserves (in the good faith judgment of the management of the
Borrower) with respect thereto in accordance with GAAP and the failure to pay
could not reasonably be expected to result in a Material Adverse Effect. If by
law any Imposition may be paid in installments (whether or not interest shall
accrue on the unpaid balance of such Imposition), Grantor may elect to pay such
Imposition in such installments and shall be responsible for the payment of such
installments with interest, if any.

(b) Nothing herein shall affect any right or remedy of Trustee or Beneficiary
under this Deed of Trust or otherwise, following the occurrence and during the
continuance of an Event of Default, without notice or demand to Grantor, to pay
any Imposition after the date such Imposition shall have become delinquent, and
add to the Obligations the amount so paid, together with interest from the time
of payment at the Default Rate. Any sums paid by Trustee or Beneficiary in
discharge of any Impositions shall be (i) a lien on the Premises secured hereby
prior to any right or title to, interest in, or claim upon the Premises
subordinate to the lien of this Deed of Trust, and (ii) payable on demand by
Grantor to Trustee or Beneficiary, as the case may be, together with interest at
the Default Rate.

3.5 Insurance. Mortgagor will keep or cause to be kept the Mortgaged Property
insured against such risks and shall purchase such additional insurance to the
extent that is required from time to time pursuant to Section 9.3 of the Credit
Agreement.

3.6 Restrictions on Liens and Encumbrances. Except for the lien of this Deed of
Trust and the Permitted Liens, Grantor shall not further mortgage, nor otherwise
encumber the Mortgaged Property nor create or suffer to exist any lien, charge
or encumbrance on the Mortgaged Property, or any part thereof, whether superior
or subordinate to the lien of this Deed of Trust and whether recourse or
non-recourse.

3.7 Due on Sale and Other Transfer Restrictions. Except as expressly permitted
under the Credit Agreement or herein, Grantor shall not sell, transfer, convey
or assign all or any portion of, or any interest in, the Mortgaged Property.

3.8 Condemnation/Eminent Domain. Promptly upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Mortgaged Property,
or any material portion thereof, Grantor will notify Beneficiary of the pendency
of such proceedings. All awards and proceeds relating to such condemnation shall
be deemed proceeds from a Recovery Prepayment Event and applied in the manner
specified in the Credit Agreement.

 

6



--------------------------------------------------------------------------------

3.9 Leases. Except as expressly permitted under the Credit Agreement, Grantor
shall not (a) execute an assignment or pledge of any Lease relating to all or
any portion of the Mortgaged Property other than in favor of Beneficiary, or
(b) execute or permit to exist any Lease (other than a Lease of the type
described in clause (k) of the definition of Permitted Liens) of any of the
Mortgaged Property.

3.10 Further Assurances. To the extent required under the terms of the Credit
Agreement, to further assure Beneficiary’s rights under this Deed of Trust,
Grantor agrees promptly upon demand of Beneficiary to do any act or execute any
additional documents (including, but not limited to, security agreements on any
personalty included or to be included in the Mortgaged Property and a separate
assignment of each Lease in recordable form) as may be reasonably required by
Beneficiary to confirm the lien of this Deed of Trust and all other rights or
benefits conferred on Beneficiary by this Deed of Trust.

3.11 Beneficiary’s Right to Perform. Upon the occurrence and during the
continuance of an Event of Default, Beneficiary or Trustee, may, at any time
upon 5 days’ notice to Grantor (but shall be under no obligation to) pay or
perform any delinquent obligations of Grantor hereunder, and the amount or cost
thereof, with interest at the Default Rate, shall immediately be due from
Grantor to Beneficiary or Trustee (as the case may be) and the same shall be
secured by this Deed of Trust and shall be a lien on the Mortgaged Property
prior to any right, title to, interest in, or claim upon the Mortgaged Property
attaching subsequent to the lien of this Deed of Trust. No payment or advance of
money by Beneficiary or Trustee under this Section shall be deemed or construed
to cure Grantor’s default or waive any right or remedy of Beneficiary or
Trustee.

 

4. LIMITATION ON AMOUNT OBLIGATED; CONTRIBUTION BY OTHER PERSONS

Anything contained in this Deed of Trust to the contrary notwithstanding, if any
Fraudulent Transfer Law (as hereinafter defined) is determined by a court of
competent jurisdiction to be applicable to the obligations of Grantor under this
Deed of Trust, such obligations shall be limited to the maximum aggregate amount
that would not render Grantor’s obligations under this Deed of Trust subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any applicable provisions of comparable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of Grantor, contingent or otherwise, that are relevant
under the Fraudulent Transfer Laws, and giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, reimbursement, indemnification, or contribution of
Grantor pursuant to applicable law or pursuant to the terms of any agreement.

 

7



--------------------------------------------------------------------------------

5. REMEDIES

(a) Upon the occurrence and during the continuance of any Event of Default,
Beneficiary may immediately take such action, without notice or demand, as it
deems advisable to protect and enforce its rights against Grantor and in and to
the Mortgaged Property, including, but not limited to, the following actions,
each of which may be pursued concurrently or otherwise, at such time and in such
manner as Trustee or Beneficiary (as the case may be) may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Beneficiary:

(i) Upon the occurrence and during the continuance of an Event of Default,
Trustee is hereby authorized and empowered to sell or offer for sale at one or
more sales, as an entirety or in parcels, as Trustee may elect, all or any part
of the Mortgaged Property located in the State of Texas, with or without having
first taken possession of same, to the highest bidder for cash at public
auction. Such sale or sales shall be made at the courthouse of the county in
Texas in which the Mortgaged Property or any part thereof is situated, as herein
described, between the hours of 10:00 a.m. and 4:00 p.m. on the first Tuesday of
any month, beginning within three (3) hours of the time provided in the notices
described herein. Trustee shall post a written or printed notice or notices of
the place, earliest time at which the sale will begin and the terms of said
sale, and the portion of the Mortgaged Property to be sold, for at least
twenty-one (21) days preceding the date of the sale, at the courthouse door of
said county in which the sale is to be made; and if such Mortgaged Property lies
in more than one county, one such notice of sale shall be posted at the
courthouse door of each county in which such Mortgaged Property is situated and
such Mortgaged Property may be sold at the area designated by the commissioners
court of any one of such counties, and the notice so posted shall designate in
which county such property shall be sold. In addition to such posting of notice,
Beneficiary, Trustee or the other holder of the secured indebtedness (or some
person or persons acting for the Trustee, Beneficiary, or other such holder)
shall, at least twenty-one (21) days preceding the date of sale, file a copy of
such notice(s) in the office of the county clerk in each of such counties and
serve or cause to be served written notice of the proposed sale by certified
mail on Grantor and on each other party, if any, obligated to pay the secured
indebtedness according to the records of Beneficiary. Service of such notice
shall be completed upon deposit of the notice, enclosed in a postpaid wrapper
properly addressed to Grantor and such other parties at their most recent
address or addresses as shown by the records of Beneficiary, in a post office or
official depository under the care and custody of the United States Postal
Service. The affidavit of any person having knowledge of the facts to the effect
that such a service was completed shall be prima facie evidence of the fact of
service. Grantor agrees that no notice of any sale, other than as set out in
this paragraph, need be given by Trustee, Beneficiary, or any other person.
Grantor authorizes and empowers Trustee to sell the Mortgaged Property in lots
or parcels or in its entirety as Trustee shall deem expedient; and to execute
and deliver to the purchaser or purchasers thereof good and sufficient deeds of
conveyance thereto, with evidence of general warranty by Grantor. Trustee may
postpone the sale of all or any part of the Mortgaged Property by public
announcement at the time and place of such sale, and from time to time
thereafter may further postpone such sale by public announcement made at the
time of sale fixed by the preceding postponement. The right of sale hereunder
shall not be exhausted by one or any sale, and Trustee may make other and
successive sales until all of the trust estate be legally sold. The provisions
hereof with respect to the posting and giving of notices of sale are intended to
comply with the provisions of Section 51.002 of the Texas Property Code as in
effect on the date hereof, and in the event that the requirements of
Section 51.002 of the Texas Property Code shall be modified or repealed in the
future, by amendment, superceding statute or otherwise, and such amendment,
statute or other action applies to the enforcement of pre-existing instruments,
then the terms of this Section shall be deemed to be modified accordingly,
effective as of the effective date of such modification or repeal;

 

8



--------------------------------------------------------------------------------

(ii) Beneficiary may, to the extent permitted by applicable law, (A) institute
and maintain an action of mortgage foreclosure against all or any part of the
Mortgaged Property, (B) institute and maintain an action on the Credit
Documents, or (C) take such other action at law or in equity for the enforcement
of this Deed of Trust or any of the Credit Documents as the law may allow.
Beneficiary may proceed in any such action to final judgment and execution
thereon for all sums due hereunder, together with interest thereon at the
Default Rate and all costs of suit, including, without limitation, reasonable
attorneys’ fees and disbursements. Interest at the Default Rate, to the extent
permitted by applicable law, shall be due on any judgment obtained by
Beneficiary from the date of judgment until actual payment is made of the full
amount of the judgment; and

(iii) Beneficiary may personally, or by its agents, attorneys and employees and
without regard to the adequacy or inadequacy of the Mortgaged Property or any
other collateral as security for the Obligations enter into and upon the
Mortgaged Property and each and every part thereof and exclude Grantor and its
agents and employees therefrom without liability for trespass, damage or
otherwise (Grantor hereby agreeing to surrender possession of the Mortgaged
Property to Beneficiary upon demand at any such time) and use, operate, manage,
maintain and control the Mortgaged Property and every part thereof. Following
such entry and taking of possession, Beneficiary shall be entitled, without
limitation, (x) to lease all or any part or parts of the Mortgaged Property for
such periods of time and upon such conditions as Beneficiary may, in its
discretion, deem proper, (y) to enforce, cancel or modify any Lease and
(z) generally to execute, do and perform any other act, deed, matter or thing
concerning the Mortgaged Property as Beneficiary shall deem appropriate as fully
as Grantor might do.

(b) In case of a foreclosure sale, the Real Estate may be sold, at Trustee’s
election, in one parcel or in more than one parcel and Trustee is specifically
empowered (without being required to do so, and in its sole and absolute
discretion) to cause successive sales of portions of the Mortgaged Property to
be held.

(c) In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Deed of Trust, Beneficiary, and to the extent
permitted by applicable law and principles of equity, shall be entitled to
enjoin such breach and obtain specific performance of any covenant, agreement,
term or condition and Beneficiary shall have the right to invoke any equitable
right or remedy as though other remedies were not provided for in this Deed of
Trust.

(d) It is agreed that if an Event of Default shall occur and be continuing, any
and all proceeds of the Mortgaged Property received by Trustee or Beneficiary
shall be held by Trustee for the Beneficiary for the benefit of the Secured
Parties or by the Beneficiary for the benefit of the Secured Parties as
collateral security for the Obligations (whether matured or unmatured), and
shall be applied in payment of the Obligations in the manner set forth in
Section 5.4 of the Security Agreement.

 

9



--------------------------------------------------------------------------------

6. RIGHT OF BENEFICIARY TO CREDIT SALE

Upon the occurrence of any sale made under this Deed of Trust, whether made
under the power of sale or by virtue of judicial proceedings or of a judgment or
decree of foreclosure and sale, Beneficiary may bid for and acquire the
Mortgaged Property or any part thereof. In lieu of paying cash therefor,
Beneficiary may make settlement for the purchase price by crediting upon the
Obligations or other sums secured by this Deed of Trust, the net sales price
after deducting therefrom the expenses of sale and the cost of the action and
any other sums which Beneficiary is authorized to deduct under this Deed of
Trust. In such event, this Deed of Trust, the Credit Agreement, the Security
Agreement and all other documents evidencing expenditures secured hereby may be
presented to the person or persons conducting the sale in order that the amount
so used or applied may be credited upon the Obligations as having been paid.

 

7. APPOINTMENT OF RECEIVER

If an Event of Default shall have occurred and be continuing, Beneficiary as a
matter of right and without notice to Grantor, unless otherwise required by
applicable law, and without regard to the adequacy or inadequacy of the
Mortgaged Property or any other collateral or the interest of Grantor therein as
security for the Obligations, shall have the right to apply to any court having
jurisdiction to appoint a receiver or receivers of the Mortgaged Property,
without requiring the posting of a surety bond, and without reference to the
adequacy of the value of the Mortgaged Property or the solvency or insolvency of
Grantor or any other party obligated for payment of all or any part of the
Obligations, and whether or not waste has occurred with respect to the Mortgaged
Property, and Grantor hereby irrevocably consents to such appointment and waives
notice of any application therefor (except as may be required by law). Any such
receiver or receivers shall have all the usual powers and duties of receivers in
like or similar cases and all the powers and duties of Beneficiary in case of
entry as provided in this Deed of Trust, including, without limitation and to
the extent permitted by law, the right to enter into leases of all or any part
of the Mortgaged Property, and shall continue as such and exercise all such
powers until the date of confirmation of sale of the Mortgaged Property unless
such receivership is sooner terminated.

 

8. EXTENSION, RELEASE, ETC

(a) Without affecting the lien or charge of this Deed of Trust upon any portion
of the Mortgaged Property not then or theretofore released as security for the
full amount of the Obligations, Beneficiary may, from time to time and without
notice, agree to (i) release any person liable for the indebtedness borrowed or
guaranteed under the Credit Documents, (ii) extend the maturity or alter any of
the terms of the indebtedness borrowed or guaranteed under the Credit Documents
or any other guaranty thereof, (iii) grant other indulgences, (iv) release or
reconvey, or cause to be released or reconveyed at any time at Beneficiary’s
option any parcel, portion or all of the Mortgaged Property, (v) take or release
any other or additional security for any obligation herein mentioned, or
(vi) make compositions or other arrangements with debtors in relation thereto.

(b) No recovery of any judgment by Beneficiary and no levy of an execution under
any judgment upon the Mortgaged Property or upon any other property of Grantor
shall affect the lien of this Deed of Trust or any liens, rights, powers or
remedies of Beneficiary hereunder, and such liens, rights, powers and remedies
shall continue unimpaired.

 

10



--------------------------------------------------------------------------------

(c) If Beneficiary shall have the right to foreclose this Deed of Trust or to
direct the Trustee to exercise its power of sale, Grantor authorizes Beneficiary
at its option to foreclose the lien of this Deed of Trust (or direct the Trustee
to sell the Mortgaged Property, as the case may be) subject to the rights of any
tenants of the Mortgaged Property. The failure to make any such tenants parties
defendant to any such foreclosure proceeding and to foreclose their rights, or
to provide notice to such tenants as required in any statutory procedure
governing a sale of the Mortgaged Property, or to terminate such tenant’s rights
in such sale will not be asserted by Grantor as a defense to any proceeding
instituted by Beneficiary to collect the Obligations or to foreclose the lien of
this Deed of Trust.

(d) Unless expressly provided otherwise, in the event that Beneficiary’s
interest in this Deed of Trust and title to the Mortgaged Property or any estate
therein shall become vested in the same person or entity, this Deed of Trust
shall not merge in such title but shall continue as a valid lien on the
Mortgaged Property for the amount secured hereby.

 

9. SECURITY AGREEMENT UNDER UNIFORM COMMERCIAL CODE; FIXTURE FILING

(a) It is the intention of the parties hereto that this Deed of Trust shall
constitute a “security agreement” within the meaning of the UCC. To that end,
Grantor hereby grants to Trustee and Beneficiary, for the ratable benefit of the
Secured Parties, a security interest in the Fixtures, Leases, Rents, timber to
be cut and as-extracted collateral, all to secure payment and performance of the
Obligations. If an Event of Default shall occur and be continuing, then in
addition to having any other right or remedy available at law or in equity,
Beneficiary shall have the option of either (i) proceeding under the UCC and
exercising such rights and remedies as may be provided to a secured party by the
UCC with respect to all or any portion of the Mortgaged Property that is
personal property (including, without limitation, taking possession of and
selling such property) or (ii) treating such property as real property and
proceeding with respect to both the real and personal property constituting the
Mortgaged Property in accordance with Beneficiary’s rights, powers and remedies
with respect to the Real Estate (in which event the default provisions of the
UCC shall not apply). If Beneficiary shall elect to proceed under the UCC, then
ten (10) days’ notice of sale of the personal property shall be deemed
reasonable notice and the reasonable expenses of retaking, holding, preparing
for sale, selling and the like incurred by Beneficiary shall include, but not be
limited to, attorneys’ fees and legal expenses. At Beneficiary’s request,
Grantor shall assemble the personal property and make it available to
Beneficiary at a place designated by Beneficiary which is reasonably convenient
to both parties.

(b) Certain portions of the Mortgaged Property are or will become “fixtures”,
“timber to be cut” or “as-extracted collateral” (as defined in the UCC) on the
Owned Land, the Mortgage Leased Land, the Easement Land or the Improvements
located thereon, and this Deed of Trust, upon being filed for record in the real
estate records of the county wherein such fixtures, timber to be cut or
as-extracted collateral are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures. The Land, Mortgaged Leased Land and

 

11



--------------------------------------------------------------------------------

Easement Land to which the fixtures relate is described in Exhibit A, Exhibit B
and Exhibit C respectively hereto. The record owner of (i) the Land described in
Exhibit A hereto is the Grantor, (ii) the Mortgaged Leased Land described in
Exhibit B hereto is the landlord under the Mortgaged Leases described in such
exhibit or its successor in interest as owner of the Mortgaged Leased Land, and
(iii) the Easement Land described in Exhibit C hereto is grantor of the Easement
Rights described in such exhibit or its successor in interest as owner of the
Easement Land. The name, type of organization and jurisdiction of organization
of the debtor for purposes of this financing statement are the name, type of
organization and jurisdiction of organization of the Grantor set forth in the
first paragraph of this Deed of Trust, and the name of the secured party for
purposes of this financing statement is the name of the Beneficiary set forth in
the first paragraph of this Deed of Trust. The mailing address of the
Grantor/debtor is the address of the Grantor set forth in the first paragraph of
this Deed of Trust. The mailing address of the Beneficiary/secured party from
which information concerning the security interest hereunder may be obtained is
the address of the Beneficiary set forth in the first paragraph of this Deed of
Trust. Grantor’s organizational identification number is set forth in the first
paragraph of this Deed of Trust.

 

10. ASSIGNMENT OF RENTS

(a) Grantor hereby assigns to Beneficiary the Rents as further security for the
payment of and performance of the Obligations, and Grantor grants to Beneficiary
the right to enter the Mortgaged Property for the purpose of collecting the same
and to let the Mortgaged Property or any part thereof, and to apply the Rents on
account of the Obligations. The foregoing assignment and grant is present and
absolute and shall continue in effect until the Obligations are fully paid and
performed, but Beneficiary hereby waives the right to enter the Mortgaged
Property for the purpose of collecting the Rents and Grantor shall be entitled
to collect, receive, use and retain the Rents unless an Event of Default has
occurred and for so long as such Event of Default continues; such right of
Grantor to collect, receive, use and retain the Rents may be revoked by
Beneficiary upon the occurrence and during the continuance of any Event of
Default by giving not less than five days’ written notice of such revocation to
Grantor. In the event such notice is given, Grantor shall pay over to
Beneficiary, or to any receiver appointed to collect the Rents, any lease
security deposits, and shall pay monthly in advance to Beneficiary, or to any
such receiver, the fair and reasonable rental value as determined by Beneficiary
for the use and occupancy of such part of the Mortgaged Property as may be in
the possession of Grantor or any affiliate of Grantor, and upon default in any
such payment Grantor and any such affiliate will vacate and surrender the
possession of the Mortgaged Property to Beneficiary or to such receiver, and in
default thereof may be evicted by summary proceedings or otherwise. Grantor
shall not accept prepayments of installments of Rent to become due for a period
of more than one month in advance (except for security deposits and estimated
payments of percentage rent, if any).

(b) Grantor has not affirmatively done any act that would prevent Beneficiary
from, or limit Beneficiary in, acting under any of the provisions of the
foregoing assignment.

(c) Except for any matter disclosed in the Credit Agreement, no action has been
brought or, so far as is known to Grantor, is threatened, that would interfere
in any way with the right of Grantor to execute the foregoing assignment and
perform all of Grantor’s obligations contained in this Section and in the
Leases.

 

12



--------------------------------------------------------------------------------

11. ADDITIONAL RIGHTS

The holder of any subordinate lien or subordinate deed of trust on the Mortgaged
Property shall have no right to terminate any Lease whether or not such Lease is
subordinate to this Deed of Trust nor shall Grantor consent to any holder of any
subordinate lien or subordinate deed of trust joining any tenant under any Lease
in any trustee’s sale or action to foreclose such subordinate lien or modify,
interfere with, disturb or terminate the rights of any tenant under any Lease.
By recordation of this Deed of Trust all subordinate lienholders and the
trustees and beneficiaries under subordinate mortgages are subject to and
notified of this provision, and any action taken by any such lienholder or
beneficiary contrary to this provision shall be null and void. Any such
application shall not be construed to cure or waive any Default or Event of
Default or invalidate any act taken by Beneficiary on account of such Default or
Event of Default.

 

12. NOTICES

All notices, requests and demands to or upon the Beneficiary or the Grantor
hereunder shall be effected in the manner provided for in Section 13.2 of the
Credit Agreement; provided that any such notice, request or demand to or upon
Grantor shall be addressed to Grantor at its address set forth above.

 

13. NO ORAL MODIFICATION

This Deed of Trust may not be amended, supplemented or otherwise modified except
in accordance with the provisions of Section 13.1 of the Credit Agreement. Any
agreement made by Grantor and Beneficiary after the date of this Deed of Trust
relating to this Deed of Trust shall be superior to the rights of the holder of
any intervening or subordinate lien or encumbrance. Trustee’s execution of any
written agreement between Grantor and Beneficiary shall not be required for the
effectiveness thereof as between Grantor and Beneficiary.

 

14. PARTIAL INVALIDITY

In the event any one or more of the provisions contained in this Deed of Trust
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, but each shall be construed as if such invalid, illegal
or unenforceable provision had never been included. Notwithstanding anything to
the contrary contained in this Deed of Trust or in any provisions of any Credit
Document, the obligations of Grantor and of any other obligor under any Credit
Documents shall be subject to the limitation that Beneficiary shall not charge,
take or receive, nor shall Grantor or any other obligor be obligated to pay to
Beneficiary, any amounts constituting interest in excess of the maximum rate
permitted by law to be charged by Beneficiary.

 

13



--------------------------------------------------------------------------------

15. GRANTOR’S WAIVER OF RIGHTS

(a) Grantor hereby voluntarily and knowingly releases and waives any and all
rights to retain possession of the Mortgaged Property upon the occurrence and
during the continuance of an Event of Default and any and all rights of
redemption from sale under any order or decree of foreclosure (whether full or
partial), pursuant to rights, if any, therein granted, as allowed under any
applicable law, on its own behalf, on behalf of all persons claiming or having
an interest (direct or indirectly) by, through or under Grantor and on behalf of
each and every person acquiring any interest in the Mortgaged Property
subsequent to the date hereof, it being the intent hereof that any and all such
rights of redemption of Grantor and all such other persons are and shall be
deemed to be hereby waived to the fullest extent permitted by applicable law or
replacement statute. To the fullest extent permitted by applicable law, Grantor
shall not invoke or utilize any such law or laws or otherwise hinder, delay, or
impede the execution of any right, power, or remedy herein or otherwise granted
or delegated to Beneficiary, but shall permit the execution of every such right,
power, and remedy as though no such law or laws had been made or enacted.

(b) To the fullest extent permitted by law, Grantor waives the benefit of all
laws now existing or that may subsequently be enacted providing for (i) any
appraisement before sale of any portion of the Mortgaged Property, (ii) any
extension of the time for the enforcement of the collection of the Obligations
or the creation or extension of a period of redemption from any sale made in
collecting such debt and (iii) exemption of the Mortgaged Property from
attachment, levy or sale under execution or exemption from civil process. To the
full extent Grantor may do so, Grantor agrees that Grantor will not at any time
insist upon, plead, claim or take the benefit or advantage of any law now or
hereafter in force providing for any appraisement, valuation, stay, exemption,
extension or redemption, or requiring foreclosure of this Deed of Trust before
exercising any other remedy granted hereunder and Grantor, for Grantor and its
successors and assigns, and for any and all persons ever claiming any interest
in the Mortgaged Property, to the extent permitted by law, hereby waives and
releases all rights of redemption, valuation, appraisement, stay of execution,
notice of election to mature (except as expressly provided in the Credit
Agreement) or declare due the whole of the secured indebtedness and marshalling
in the event of exercise by Trustee or Beneficiary of the foreclosure rights,
power of sale, or other rights hereby created.

 

16. REMEDIES NOT EXCLUSIVE

Beneficiary and Trustee shall be entitled to enforce payment and performance of
the Obligations and to exercise all rights and powers under this Deed of Trust
or under any of the other Credit Documents or other agreement or any laws now or
hereafter in force, notwithstanding some or all of the Obligations may now or
hereafter be otherwise secured, whether by deed of trust, mortgage, security
agreement, pledge, lien, assignment or otherwise. Neither the acceptance of this
Deed of Trust nor its enforcement, shall prejudice or in any manner affect
Beneficiary’s or Trustee’s right to realize upon or enforce any other security
now or hereafter held by Beneficiary or Trustee, it being agreed that
Beneficiary and Trustee shall be entitled to enforce this Deed of Trust and any
other security now or hereafter held by Beneficiary or Trustee in such order and
manner as Beneficiary or Trustee may determine in its absolute discretion. No
remedy herein conferred upon or reserved to Trustee or Beneficiary is intended
to

 

14



--------------------------------------------------------------------------------

be exclusive of any other remedy herein or by law provided or permitted, but
each shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute. Every
power or remedy given by any of the Credit Documents to Beneficiary or Trustee
or to which either may otherwise be entitled, may be exercised, concurrently or
independently, from time to time and as often as may be deemed expedient by
Beneficiary or Trustee, as the case may be. In no event shall Beneficiary or
Trustee, in the exercise of the remedies provided in this Deed of Trust
(including, without limitation, in connection with the assignment of Rents to
Beneficiary, or the appointment of a receiver and the entry of such receiver on
to all or any part of the Mortgaged Property), be deemed a “mortgagee in
possession,” and neither Beneficiary nor Trustee shall in any way be made liable
for any act, either of commission or omission, in connection with the exercise
of such remedies.

 

17. MULTIPLE SECURITY

If (a) the Land shall consist of one or more parcels, whether or not contiguous
and whether or not located in the same county, or (b) in addition to this Deed
of Trust, Beneficiary shall now or hereafter hold or be the beneficiary of one
or more additional mortgages, liens, deeds of trust or other security (directly
or indirectly) for the Obligations upon other property in the State in which the
Land is located (whether or not such property is owned by Grantor or by others)
or (c) both the circumstances described in clauses (a) and (b) shall be true,
then to the fullest extent permitted by law, and after giving all notices
required by law, Beneficiary may, at its election, commence or consolidate in a
single trustee’s sale or foreclosure action all trustee’s sale or foreclosure
proceedings against all such collateral securing the Obligations (including the
Mortgaged Property), which action may be brought or consolidated in the courts
of, or sale conducted in, any county in which any of such collateral is located.
Grantor acknowledges that the right to maintain a consolidated trustee’s sale or
foreclosure action is a specific inducement to Beneficiary to extend the
indebtedness borrowed pursuant to or guaranteed by the Credit Documents, and
Grantor expressly and irrevocably waives any objections to the commencement or
consolidation of the foreclosure proceedings in a single action and any
objections to the laying of venue or based on the grounds of forum non
conveniens which it may now or hereafter have. Grantor further agrees that if
Trustee or Beneficiary shall be prosecuting one or more foreclosure or other
proceedings against a portion of the Mortgaged Property or against any
collateral other than the Mortgaged Property, which collateral directly or
indirectly secures the Obligations, or if Beneficiary shall have obtained a
judgment of foreclosure and sale or similar judgment against such collateral
(or, in the case of a trustee’s sale, shall have met the statutory requirements
therefor with respect to such collateral), then, whether or not such proceedings
are being maintained or judgments were obtained in or outside the State in which
the Premises are located, Beneficiary may commence or continue any foreclosure
proceedings and exercise its other remedies granted in this Deed of Trust
against all or any part of the Mortgaged Property and Grantor waives any
objections to the commencement or continuation of a foreclosure of this Deed of
Trust or exercise of any other remedies hereunder based on such other
proceedings or judgments, and waives any right to seek to dismiss, stay, remove,
transfer or consolidate either any action under this Deed of Trust or such other
proceedings on such basis. The commencement or continuation of proceedings to
sell the Mortgaged Property in a trustee’s sale to foreclose this Deed of Trust,
or the exercise of any other rights hereunder or the recovery of any judgment by
Beneficiary in any such proceedings or the occurrence of any sale by the

 

15



--------------------------------------------------------------------------------

Trustee in any such proceedings shall not prejudice, limit or preclude
Beneficiary’s right to commence or continue one or more trustee’s sales,
foreclosure or other proceedings or obtain a judgment against (or, in the case
of a trustee’s sale, to meet the statutory requirements for, any such sale of)
any other collateral (either in or outside the State in which the Premises are
located) which directly or indirectly secures the Obligations, and Grantor
expressly waives any objections to the commencement of, continuation of, or
entry of a judgment in such other sales or proceedings or exercise of any
remedies in such sales or proceedings based upon any action or judgment
connected to this Deed of Trust, and Grantor also waives any right to seek to
dismiss, stay, remove, transfer or consolidate either such other sales or
proceedings or any sale or action under this Deed of Trust on such basis. It is
expressly understood and agreed that to the fullest extent permitted by law,
Beneficiary may, at its election, cause the sale of all collateral that is the
subject of a single foreclosure action at either a single sale or at multiple
sales conducted simultaneously and take such other measures as are appropriate
in order to effect the agreement of the parties to dispose of and administer all
collateral securing the Obligations (directly or indirectly) in the most
economical and least time-consuming manner.

 

18. SUCCESSORS AND ASSIGNS

All covenants of Grantor contained in this Deed of Trust are imposed solely and
exclusively for the benefit of Beneficiary, and its successors and assigns, and
no other person or entity shall have standing to require compliance with such
covenants or be deemed, under any circumstances, to be a beneficiary of such
covenants, any or all of which may be freely waived in whole or in part by
Beneficiary at any time if in the sole discretion of either of them such a
waiver is deemed advisable. All such covenants of Grantor shall run with the
land and bind Grantor, the successors and assigns of Grantor (and each of them)
and all subsequent owners, encumbrances and tenants of the Mortgaged Property,
and shall inure to the benefit of Trustee and Beneficiary and their respective
successors and assigns. The word “Grantor” shall be construed as if it read
“Grantors” whenever the sense of this Deed of Trust so requires and if there
shall be more than one Grantor, the obligations of the Grantors shall be joint
and several.

 

19. NO WAIVERS, ETC.

Any failure by Beneficiary to insist upon the strict performance by Grantor of
any of the terms and provisions of this Deed of Trust shall not be deemed to be
a waiver of any of the terms and provisions hereof, and Beneficiary,
notwithstanding any such failure, shall have the right thereafter to insist upon
the strict performance by Grantor of any and all of the terms and provisions of
this Deed of Trust to be performed by Grantor. Beneficiary may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the security held for the obligations secured by this Deed of Trust
without, as to the remainder of the security, in any way impairing or affecting
the lien of this Deed of Trust or the priority of such lien over any subordinate
lien or deed of trust.

 

20. GOVERNING LAW, ETC.

This Deed of Trust shall be governed by and construed and interpreted in
accordance with the laws of the State of Texas, except that Grantor expressly
acknowledges that by their respective terms the Credit Agreement and the
Security Agreement shall be governed and construed in accordance with the laws
of the State of New York.

 

16



--------------------------------------------------------------------------------

21. DUTY OF BENEFICIARY; AUTHORITY OF BENEFICIARY

(a) The Beneficiary’s sole duty with respect to the custody, safekeeping and
physical preservation of the Mortgaged Property that is in its possession, or
otherwise, shall be to deal with it in the same manner as the Beneficiary deals
with similar property for its own account. Neither the Beneficiary, any Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Mortgaged
Property or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Mortgaged Property upon the request of Grantor or
any other Person or to take any other action whatsoever with regard to the
Mortgaged Property or any part thereof. The powers conferred on the Beneficiary
and the Secured Parties hereunder are solely to protect the Beneficiary’s and
the Secured Parties’ interests in the Mortgaged Property and shall not impose
any duty upon the Beneficiary or any Secured Party to exercise any such powers.
THE BENEFICIARY AND THE SECURED PARTIES SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS
THAT THEY ACTUALLY RECEIVE AS A RESULT OF THE EXERCISE OF SUCH POWERS, AND
NEITHER THEY NOR ANY OF THEIR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE
RESPONSIBLE TO GRANTOR FOR ANY ACT OR FAILURE TO ACT HEREUNDER, EXCEPT FOR THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(b) Grantor acknowledges that the rights and responsibilities of the Beneficiary
under this Deed of Trust with respect to any action taken by the Beneficiary or
the exercise or non-exercise by the Beneficiary of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Deed of Trust shall, as between the Beneficiary and the
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Beneficiary and Grantor, the Beneficiary shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and Grantor shall be under no
obligation, or entitlement, to make any inquiry respecting such authority.

 

22. LAST DOLLARS SECURED; PRIORITY

To the extent that this Deed of Trust secures only a portion of the indebtedness
owing or that may be owing by Grantor to the Secured Parties, the parties agree
that any payments or repayments of such indebtedness shall be and be deemed to
be applied first to the portion of the indebtedness that is not secured hereby,
it being the parties’ intent that the portion of the indebtedness last remaining
unpaid shall be secured hereby. If at any time this Deed of Trust shall secure
less than all of the principal amount of the Obligations, it is expressly agreed
that any repayments of the principal amount of the Obligations shall not reduce
the amount of the lien of this Deed of Trust until the lien amount shall equal
the principal amount of the Obligations outstanding.

 

17



--------------------------------------------------------------------------------

23. ENFORCEMENT EXPENSES; INDEMNIFICATION

(a) Grantor agrees to pay any and all reasonable and documented out-of-pocket
costs and expenses (including all reasonable and documented fees, disbursements
and other charges of one firm of counsel, and, if necessary, one firm of
regulatory counsel and/or one firm of local counsel in each appropriate
jurisdiction, in each case to the Administrative Agent and Collateral Agent
(and, in the case of an actual or perceived conflict of interest where the
Person affected by such conflict informs the Borrower of such conflict and
thereafter, retains its own counsel, of another firm of counsel for such
affected Person)) that may be paid or incurred by any Secured Party in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting, any or all of the Obligations and/or enforcing any rights
with respect to, or collecting against, such Grantor under this Deed of Trust.

(b) Grantor agrees to pay, and to save the Collateral Agent and the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Mortgaged
Property or in connection with any of the transactions contemplated by this Deed
of Trust.

(c) Grantor agrees to pay, and to save the Collateral Agent and the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Deed of Trust to the extent the Borrower
would be required to do so pursuant to Section 13.5 of the Credit Agreement, AND
SUBJECT TO THE PROVISO AT THE END OF SECTION 13.5 OF THE CREDIT AGREEMENT,
WHETHER OR NOT CAUSED BY, OR ARISING IN WHOLE OR IN PART OUT OF, THE
COMPARATIVE, CONTRIBUTORY, OR SOLE ORDINARY NEGLIGENCE OF THE COLLATERAL AGENT
OR THE SECURED PARTIES.

(d) The agreements in this Section 23 shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Credit
Documents.

 

24. RELEASE

If any of the Mortgaged Property shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement
and the Net Cash Proceeds are applied in accordance with any applicable
requirement (if any) of the Credit Agreement, then the Beneficiary, at the
request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Mortgaged Property. The Grantor
shall deliver to the Beneficiary, at least five Business Days prior to the date
of the proposed release, a written request for release identifying the sale or
other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Grantor
stating that such transaction is in compliance with, and permitted by, the
Credit Agreement and the other Credit Documents. In addition, upon the execution
by Grantor of an easement, right-of-way or other real property interest that
constitutes a Permitted Lien pursuant to clause (f) of the definition of
Permitted Liens in the Credit Agreement (a “Permitted Real Property Interest”),
Beneficiary will subordinate the liens created hereby to the rights of third
parties with respect to such Permitted Real Property Interest.

 

18



--------------------------------------------------------------------------------

25. SUBSTITUTE TRUSTEE

In case of the resignation of the Trustee, or the inability (through death or
otherwise), refusal or failure of the Trustee to act, or at the option of
Beneficiary or the holder(s) of a majority of the Obligations for any other
reason (which reason need not be stated), a substitute Trustee (“Substitute
Trustee”) may be named, constituted and appointed by Beneficiary or the
holder(s) of a majority of the Obligations, without other formality than an
appointment and designation in writing, which appointment and designation shall
be full evidence of the right and authority to make the same and of all facts
therein recited, and this conveyance shall vest in the Substitute Trustee the
title, powers and duties herein conferred on the Trustee originally named
herein, and the conveyance of the Substitute Trustee to the purchaser(s) at any
sale of the Mortgaged Property of any part thereof shall be equally valid and
effective. The right to appoint a Substitute Trustee shall exist as often and
whenever from any of said causes, the Trustee, original or Substitute Trustee,
resigns or cannot, will not or does not act, or Beneficiary or the holder(s) of
a majority of the Obligations desires to appoint a new Trustee. No bond shall
ever be required of the Trustee, original or Substitute Trustee. The recitals in
any conveyance made by the Trustee, original or Substitute, shall be accepted
and construed in court and elsewhere as prima facie evidence and proof of the
facts recited, and no other proof shall be required as to the request by
Beneficiary or the holders(s) of a majority of Obligations to the Trustee to
enforce this Deed of Trust, or as to the notice of or holding of the sale, or as
to any particulars thereof, or as to the resignation of the Trustee, original or
Substitute, or as to the inability, refusal or failure of the Trustee, original
or Substitute Trustee, to act, or as to the election of Beneficiary or the
holder(s) of a majority of the Obligations to appoint a new Trustee, or as to
appointment of a Substitute Trustee, and all prerequisites of said sale shall be
presumed to have been performed; and each sale made under the powers herein
granted shall be a perpetual bar against Grantor and the heirs, personal
representatives, successors and assigns of Grantor. Trustee, original or
substitute, is hereby authorized and empowered to appoint any one or more
persons as attorney-in-fact to act as Trustee under it and in its name, place
and stead in order to take any actions that Trustee is authorized and empowered
to do hereunder, such appointment to be evidenced by an instrument signed and
acknowledged by said Trustee, original or Substitute Trustee; and all acts done
by said attorney-in-fact shall be valid, lawful and binding as if done by said
Trustee, original or Substitute Trustee, in person.

 

26. INDEMNIFICATION OF TRUSTEE

EXCEPT FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, TRUSTEE SHALL NOT BE LIABLE
FOR ANY ACT OR OMISSION OR ERROR OF JUDGMENT. TRUSTEE MAY RELY ON ANY DOCUMENT
BELIEVED BY IT IN GOOD FAITH TO BE GENUINE. ALL MONEY RECEIVED BY TRUSTEE SHALL,
UNTIL USED OR APPLIED AS HEREIN PROVIDED, BE HELD IN TRUST, AND TRUSTEE SHALL
NOT BE LIABLE FOR INTEREST THEREON. GRANTOR SHALL INDEMNIFY TRUSTEE AGAINST ALL
LIABILITY AND EXPENSES THAT IT MAY INCUR IN THE PERFORMANCE OF ITS DUTIES
HEREUNDER EXCEPT FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

19



--------------------------------------------------------------------------------

27. ACCEPTANCE BY TRUSTEE

Trustee accepts its duties and obligations under this Deed of Trust and the
Credit Documents when this Deed of Trust, duly executed and acknowledged, is
made a public record as provided by law.

 

28. ENTIRE AGREEMENT

THIS DEED OF TRUST AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES RELATING TO THE FINANCING TRANSACTION DESCRIBED IN THE
CREDIT AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

29. MATURITY OF OBLIGATIONS

The maturity date of the Obligations is October 10, 2014.

 

30. EVIDENCE OF INSURANCE

Notwithstanding any provision herein or in the Credit Agreement or any other
Credit Document to the contrary, pursuant to Section 549.054 of the Texas
Insurance Code, Grantor shall not be required to furnish evidence of insurance
more than fifteen (15) days prior to the termination date of an existing
insurance policy, and pursuant to Section 549.052 of the Texas Insurance Code,
Grantor shall not be required to obtain an insurance policy from or through a
particular agent, insurer or other person or a particular type or class of
agent, insurer or other person.

 

31. FUTURE ADVANCES

This Deed of Trust is given for the purpose of creating a lien on the Mortgaged
Property and expressly used to secure not only the existing Obligations, but
also (i) all extensions, renewals, modifications or re-amortizations of the
Obligations, all increases or additions to the Obligations, all loans and future
advances and re-advances made by the Lenders to the Grantor or the Borrower
pursuant to the Credit Documents, and (ii) future advances, whether such
advances are obligatory or to be made at the option of any of the Lenders or
otherwise, to the same extent as if such future advances were made, whether
under the Credit Agreement, any of the other Credit Documents or otherwise on
the date of the execution of this Deed of Trust, and creates a lien for all
advances regardless of who is the owner of the Mortgaged Property at the time
such advances are made.

 

20



--------------------------------------------------------------------------------

32. MULTIPLE GRANTORS

If this Deed of Trust is executed by two or more Grantors, each Exhibit shall
include a designation identifying which Grantor owns an interest in each tract
of Land, each Mortgaged Lease and each Easement Right. The representations,
warranties, and covenants made by a Grantor herein shall apply to each Grantor
as to its respective Mortgaged Property.

 

33. ONCOR SEPARATENESS

(a) The Collateral Agent, on behalf of itself and the Secured Parties,
acknowledges (i) the legal separateness of the Borrower and the Grantor from the
Subsidiaries of Energy Future Intermediate Holding Company LLC, a Delaware
limited liability company (the “Oncor Subsidiaries”), (ii) that the lenders
under the Oncor Credit Facility and the noteholders under the Oncor
Subsidiaries’ indentures have likely advanced funds thereunder in reliance upon
the separateness of the Oncor Subsidiaries from the Borrower and the Grantors,
(iii) that the Oncor Subsidiaries have assets and liabilities that are separate
from those of U.S. Holdings and its Subsidiaries, (iv) that the Obligations
owing under the Credit Documents are obligations and liabilities of the Borrower
and the Guarantors only, and are not the obligations or liabilities of the Oncor
Subsidiaries, (v) that the Secured Parties shall look solely to the Borrower,
the Guarantors and their assets, and not to any assets, or to the pledge of any
assets, owned by the Oncor Subsidiaries, for the repayment of any amounts
payable pursuant to the Credit Documents or any Secured Cash Management
Agreement, Secured Hedging Agreement or Secured Commodity Hedging Agreement and
for satisfaction of any other Obligations owing to the Secured Parties under the
Credit Documents or any Secured Cash Management Agreement, Secured Hedging
Agreement or Secured Commodity Hedging Agreement, and (vi) that none of the
Oncor Subsidiaries shall be personally liable to the Secured Parties for any
amounts payable, or any other liability, under the Credit Documents or any
Secured Cash Management Agreement, Secured Hedging Agreement or Secured
Commodity Hedging Agreement.

(b) The Collateral Agent, on behalf of itself and the Secured Parties, shall not
(i) initiate any legal proceeding to procure the appointment of an
administrative receiver, or (ii) institute any bankruptcy, reorganization,
insolvency, winding up, liquidation, or any like proceeding under applicable
law, against any of the Oncor Subsidiaries, or against any of the Oncor
Subsidiaries’ assets. The Collateral Agent, on behalf of itself and the Secured
Parties, acknowledges and agrees that each of the Oncor Subsidiaries is a third
party beneficiary of the forgoing covenant and shall have the right to
specifically enforce such covenant in any proceeding at law or in equity.

 

34. MORTGAGED LEASES

(a) Representations, Warranties and Covenants. Grantor represents and warrants
to Beneficiary that, with respect to each Mortgaged Lease, (i) the Mortgaged
Lease is unmodified and in full force and effect, (ii) all rent and other
charges therein have been paid to the extent they are payable to the date
hereof, (iii) Grantor enjoys the quiet and peaceful possession of the property
demised thereby, (iv) Grantor is not in default under any of the terms thereof
and there are no circumstances which, with the passage of time or the giving of
notice or both, would constitute an event of default thereunder, and (v) the
lessor thereunder is not in default under any

 

21



--------------------------------------------------------------------------------

of the terms or provisions thereof on the part of the lessor to be observed or
performed (but this statement is made for the benefit of and may only be relied
upon by Beneficiary and Secured Parties) except in the case of each of the
matters described in clauses (i) through (v) of this sentence, where the failure
of such statements to be true could not reasonably be expected to have a
Material Adverse Effect. Grantor shall promptly pay, when due and payable, the
rent and other charges payable pursuant to the Mortgaged Lease, and will timely
perform and observe all of the other terms, covenants and conditions required to
be performed and observed by Grantor as lessee under the Mortgaged Lease.
Grantor shall notify Beneficiary in writing of any default by Grantor in the
performance or observance of any terms, covenants or conditions on the part of
Grantor to be performed or observed under the Mortgaged Lease within ten
(10) days after Grantor knows of such default. Grantor shall, promptly following
the receipt thereof, deliver a copy of any notice of default given to Grantor by
the lessor pursuant to the Mortgaged Lease and promptly notify Beneficiary in
writing of any default by the lessor in the performance or observance of any of
the terms, covenants or conditions on the part of the lessor to be performed or
observed thereunder. Unless required under the terms of the Mortgaged Lease,
except as set forth in the Credit Agreement, Grantor shall not, without the
prior written consent of Beneficiary (which may be granted or withheld in
Beneficiary’s sole and absolute discretion) (A) terminate, or surrender the
Mortgaged Lease, or (B) enter into any modification of the Mortgaged Lease which
materially impairs the practical realization of the security interests granted
by this Deed of Trust, and any such attempted termination, modification or
surrender without Beneficiary’s written consent shall be void. Grantor shall,
within thirty (30) days after written request from Beneficiary, use commercially
reasonable efforts to obtain from the lessor and deliver to Beneficiary a
certificate setting forth the name of the tenant thereunder and stating that the
Mortgaged Lease is in full force and effect, is unmodified or, if the Mortgaged
Lease has been modified, the date of each modification (together with copies of
each such modification), that no notice of termination thereof has been served
on Grantor, stating that to the best of lessor’s knowledge, no default or event
which with notice or lapse of time (or both) would become a default is existing
under the Mortgaged Lease, stating the date to which rent has been paid, and
specifying the nature of any defaults, if any, and containing such other
statements and representations as may be reasonably requested by Beneficiary.

(b) No Merger; Acquisition; Power of Attorney. So long as any of the Obligations
remain unpaid or unperformed, the fee title to and the leasehold estate in the
premises subject to each Mortgaged Lease shall not merge but shall always be
kept separate and distinct notwithstanding the union of such estates in the
lessor or Grantor, or in a third party, by purchase or otherwise. If Grantor
acquires the fee title or any other estate, title or interest in the property
demised by the Mortgaged Lease, or any part thereof, the lien of this Deed of
Trust shall attach to, cover and be a lien upon such acquired estate, title or
interest and the same shall thereupon be and become a part of the Mortgaged
Property with the same force and effect as if specifically encumbered herein.
Grantor agrees to execute all instruments and documents that Beneficiary may
reasonably require to ratify, confirm and further evidence the lien of this Deed
of Trust on the acquired estate, title or interest. Furthermore, Grantor hereby
appoints Beneficiary as its true and lawful attorney-in-fact to execute and
deliver, following an Event of Default, all such instruments and documents in
the name and on behalf of Grantor. This power, being coupled with an interest,
shall be irrevocable as long as any portion of the Obligations remains unpaid.

 

22



--------------------------------------------------------------------------------

(c) New Leases. If the Mortgaged Lease shall be terminated prior to the natural
expiration of its term due to default by Grantor or any tenant thereunder, and
if, pursuant to the provisions of the Mortgaged Lease, Beneficiary or its
designee shall acquire from the lessor a new lease of the premises subject to
the Mortgaged Lease, Grantor shall have no right, title or interest in or to
such new lease or the leasehold estate created thereby, or renewal privileges
therein contained.

(d) No Assignment. Notwithstanding anything to the contrary contained herein,
this Deed of Trust shall not constitute an assignment of any Mortgaged Lease
within the meaning of any provision thereof prohibiting its assignment and
Beneficiary shall have no liability or obligation thereunder by reason of its
acceptance of this Deed of Trust. Beneficiary shall be liable for the
obligations of the tenant arising out of any Mortgaged Lease for only that
period of time for which Beneficiary is in possession of the premises demised
thereunder or has acquired, by foreclosure or otherwise, and is holding all of
Grantor’s right, title and interest therein.

This Deed of Trust has been duly executed by Grantor as of the date first above
written and is intended to be effective as of such date.

[Remainder of Page Intentionally Left Blank.

Signature Page Follows.]

 

23



--------------------------------------------------------------------------------

[SAMPLE SIGNATURE PAGE]

 

LUMINANT GENERATION COMPANY LLC, a Texas limited liability company By:     Name:
    Title:    

 

THE STATE OF TEXAS    §    § COUNTY OF DALLAS    §

This instrument was acknowledged before me on October __, 2007 by (name of
officer), (title of officer) of [LUMINANT GENERATION COMPANY LLC, a Texas
limited liability company), on behalf of said limited liability company.

 

   Notary Public in and for
The State of Texas

My Commission Expires:     

 

24



--------------------------------------------------------------------------------

EXHIBIT A

Owned Land

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Mortgaged Leases and Mortgaged Leased Land

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Easements and Easement Land

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Certificates of Adjudication and Other Water Rights

 

D-1